Citation Nr: 1714453	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-22 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to an initial increased rating for bilateral plantar fasciitis, in excess of 10 percent prior to July 29, 2016, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1982 to November 1986 and from May 1987 to November 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).
  
During the pendency of this appeal, the RO increased the rating for the Veteran's bilateral plantar fasciitis disability in a September 2016 rating decision from 10 percent to 30 percent, effective July 29, 2016.  As the rating increase does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran does not have IBS.  

2.  Prior to July 29, 2016, the Veteran's bilateral plantar fasciitis had been manifested by severe disability with probative evidence of pain on manipulation and use accentuated and indications of swelling on use.  

3.  For the entire period on appeal, the Veteran's bilateral plantar fasciitis had not been manifested by pronounced bilateral disability, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for IBS are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 30 percent rating, but no higher, for bilateral plantar fasciitis prior to July 29, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5276 (2016).

3.  The criteria for a rating in excess of 30 percent for bilateral plantar fasciitis from July 29, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2016).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that May 2009 and August 2009 notice letters comply with the requirements of 38 U.S.C.A. § 5103 (a), and afforded the Veteran a meaningful opportunity to participate in the development of his service-connection claim of IBS.  Accordingly, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b) for the service connection claim of IBS were met.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence, to include service treatment records and post-service treatment records have been obtained.  The Veteran was provided with VA examinations related to his claimed IBS.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners provided medical opinions as to the claimed disability.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining VA examinations has been met for the IBS claim.  

Regarding the issue of entitlement to an initial increased rating for bilateral plantar fasciitis, service connection for bilateral plantar fasciitis has been granted and an initial disability rating and effective date have been assigned.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has obtained service treatment records and records of post-service treatment, and the Veteran was also afforded VA examinations for his bilateral plantar fasciitis.  The VA examination reports are adequate for the purposes of adjudication, as it includes all necessary testing, indicate a full examination of the Veteran and review of his claims file, and provide information adequate to evaluate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




IBS Factual Background

The Veteran asserts that he has irritable bowel syndrome with rectal bleeding that had its onset in service.  

A review of the Veteran's STRs shows that he initially complained of bloody stool in June 1984.  At that time, the reviewing provider assessed possible alcoholic gastritis.  During this first period of active serve, STRs show that in July 1985, the Veteran complained of sharp pain in his left lower quadrant and blood on urination and in the stool for three weeks.  The provisional diagnosis was heme positive stools.  STRs noted the Veteran underwent an air-contrast barium enema (B.E.) in August 1985.  However, the B.E. resulted in a suboptimal study due to poor bowel preparation and flocculation of the barium.  Nevertheless, the B.E. report noted that scout film of the abdomen was unremarkable, reflux into the terminal ileum was normal in appearance, no large intraluminal lesions were visualized, and no displacement or effacement of bowel loss was noted.  A repeat study was recommended.  STRs in December 1985 noted the Veteran complained of dizziness, headaches, and bloody stools.  Guaiac test was negative and assessment was deferred.  STRs noted the Veteran was seen on several separate dates in April 1986 related to his rectal bleeding.  On April 12, 1986, the Veteran complained of one day of lower abdominal bloating that also included the urge to go often and some maroon streaking of his stool.  The record noted the Veteran had intermittent rectal bleeding in the past and that the Veteran reported this occurred frequently and lasted two to three days.  The Veteran reported his stools were hard and that his symptoms increased when he was worried.  The provider assessed probable IBS versus bleeding hemorrhoids.  The following day, the Veteran was seen for a follow up and reported there was no more blood passed in the past 24 hours and that his lower abdominal cramping was somewhat improved.  The assessment remained the same as probable IBS versus bleeding hemorrhoids.  The Veteran returned on April 15, 1986 complaining of increased rectal bleeding and lower abdominal cramps.  He estimated 40 to 50 cc of blood with some clots were passed that morning.  The Veteran denied nausea or vomiting but reported loose stools.  Upon examination, the evaluator noted there were no external hemorrhoids or fissures but noted there were a few internal hemorrhoids.  There were no masses but bright red blood was noted.  The evaluator assessed bright red blood per rectum (BRBPR).  STRs show that on April 18, 1986, the Veteran complained of more bleeding that afternoon.  He reported a loss of a few teaspoons of bright red blood that was accompanied with a firm dark colored bowel movement.  The Veteran reported left lower quadrant abdominal cramping.  The evaluator noted that upon rectal examination, the rectum was benign, there was no stool and no blood but there were a few internal hemorrhoids.  The evaluator assessed hematochezia.  On April 19, 1986, the evaluator noted the Veteran was still complaining of left lower quadrant cramping and scant red blood and some clear mucous on his last stool.  The evaluator noted the examination was unchanged where there were a few small internal hemorrhoids but there was no evidence of active bleeding.  The evaluator found that the bleeding over the past week seemed out of proportion to the hemorrhoids.  STRs show that on April 28, 1986, the evaluator found the Veteran's bleeding episodes sounded like hemorrhoidal bleeding and that after examination, assessed probable hemorrhoids.  STRs in June 1986 noted an impression of internal hemorrhoids.  The November 1986 discharge examination noted the Veteran's anus and rectum were normal upon clinical evaluation.  

During the Veteran's second period of active service, the Veteran's enlistment examination in February 1987 noted the Veteran's anus and rectum were normal upon clinical evaluation and that there were no piles or rectal diseases.  STRs show the Veteran was seen several times in March 1989.  March 10, 1989 STRs noted the Veteran continued to have BRBPR for the last two to four weeks with about half a cup of blood loss.  The Veteran reported he always had pressure in the lower abdomen but did not have pain.  The evaluator assessed scant hematochezia that was painless with no other constitutional symptoms and differential included bleeding from hemorrhoids.  The evaluator doubted the Veteran had IBS but could not exclude Crohn's Disease.  On March 13, 1989, the Veteran presented to sick call for bloody stool and reported that the night before he developed abdominal cramping with bloody stool three times.  The Veteran reported that he has had bloody stools since 1985 and that up to 30 to 50 percent of the time, he had bloody stool and sometimes just blood.  The Veteran reported the blood was usually bright red and ended in a clot.  He reported that he sometimes had black tarry stools coated with blood.  Guaiac test was positive and the evaluator assessed rule out gastrointestinal bleeding.  STRs in April 1989 noted an impression of linear anal fissure and two internal hemorrhoids, one with erosion.  In February and March 1993 STRs, the Veteran was assessed with rectal bleeding with unknown etiology.  In July 1996, on separation examination, the Veteran had a positive guaiac test and examination of the Veteran's rectum showed erythema, inflammation and positive gross BRBPR.  Additionally, STRs noted that on further examination in July 1996, the Veteran had asymptomatic hemorrhoids with no pain and no pruritus.  The Veteran was assessed with a provisional diagnosis of hemorrhoids.  Re-evaluation was requested since the Veteran was separating from active service.  STRs show that in August 1996, the Veteran underwent another air contrast barium enema.  The report's findings were that there were no obstructing or constricting lesions detected.  A 4 mm or smaller filling defect was noted along the mesenteric margin of the descending colon but the report indicated that this may have reflected adherent fecal debris.  The reported also noted transient filling defects due to residual fecal debris throughout the remainder of the colon.  There were no other definite, persistent filling detect found and there were no diverticula or inflammatory changes found.  The Veteran underwent a colonoscopy in October 1996 which the report noted the colonoscopy results were completely normal and that the Veteran was qualified for separation.  

Post-service private treatment records show that the Veteran complained of rectal bleeding in July 2001 and that he had rectal bleeding dating back to 1986 at which time he underwent barium enema with no significant findings.  The evaluator also noted a 1996 colonoscopy that showed findings of hemorrhoids.  The Veteran reported that he continued to have rectal bleeding in the commode with or without defecation and that four weeks ago he began to have mid lower abdominal pain that was constant and somewhat relieved by defecation.  The Veteran denied any rectal itching, burning, external hemorrhoids, diarrhea, constipation, or unexplained weight loss.  The Veteran reported his normal bowel pattern was once daily.  Rectal examination revealed no mass, the stool was brown, hemoccult was negative, and there was minimal prolapsed tissue.  The evaluator's impression was rectal bleeding, rule out internal hemorrhoids, rule out colon polyps, rule out colonic malignancy, rule out inflammatory bowel disease, and hemorrhoids which was noted as the most likely cause of rectal bleeding.  

Private treatment records show that in August 2001, the Veteran underwent an esophagogastroduodenoscopy.  The report noted the Veteran's esophagus, stomach, pylorus, duodenal bulb, and duodenum to the third portion were normal except for a small hiatal hernia on retroflexion.  The report also noted that there was no mass revealed in the left lateral position of the rectal exam.  A colonoscope showed there were no polyps or mucosal abnormalities but on retroflexion, there were moderate sized hemorrhoids noted at the anal verge.  The reports impression was hiatal hernia, hemorrhoids, and elevated ALT.  

The Veteran filed his claim for his rectal bleeding in May 2009.  

The Veteran submitted a statement in support of his claim in June 2009.  The Veteran reported that he had been suffering for the last 13 years with the same conditions, to included rectal bleeding.  

In his August 2010 notice of disagreement (NOD), the Veteran disagreed with the RO's finding that his IBS was not chronic and reported that he had been experiencing IBS since 1984 and that the condition occurred when he was stressed.  He reported that his bowel movements resulted in a toilet filled with blood and that the condition did not exist before he enlisted in the military.  The Veteran reported that the military doctors dismissed the finding and found the Veteran had hemorrhoids instead.  However, the Veteran disagreed and stated that he did not have hemorrhoids.  He requested a re-evaluation of his IBS.  

The Veteran was provided a VA examination in May 2011.  During examination, the Veteran reported that he had his claimed IBS condition since 1984 and that the condition did not affect his body weight.  The Veteran reported the intestinal condition caused chronic constipation and abdominal pain.  He had no nausea, diarrhea, or alternating diarrhea and constipation.  The Veteran reported that his symptoms occurred when he was under stress and that he passed large amounts of blood.  However, the Veteran stated the bleeding was not associated with hemorrhoids.  He reported the abdominal pain was located in his lower abdomen and occurred 1/3 to 2/3 of the year.  The abdominal pain had the characteristic of cramps and occurred constantly and the treatment was proctoscopy.  The Veteran reported he was never hospitalized nor had any surgery for the condition.  The Veteran also reported overall functional impairments included changed eating habits and limitation of freedom to move about without mishap.

On examination, the examiner noted the Veteran was well-developed, well-nourished, and was in no acute distress.  There were no signs of malaise noted.  Examination of the abdomen revealed abdominal tenderness to palpation but no intestinal fistula was noted.  Rectal examination was contra-indicated because the Veteran had symptoms consistent with IBS, and a rectal exam could cause large volume rectal bleeding with a possibility of hospital admission.  The examiner found that diagnoses for the claimed conditions of IBS and rectal bleeding were not possible because a colonoscopy was pending.  The examiner noted the claimed conditions did not cause anemia and there were no findings of malnutrition.  Since there was not a diagnosis, the examiner could not render an opinion as to whether it is at least as likely that the Veteran's IBS with rectal bleeding condition is related to or caused by treatment for bowel complaints including rectal bleeding during military service.  

In the July 2016 VA examination, the onset of IBS symptoms was noted as December 30, 1986.  The Veteran reported his condition began in 1986, with report of bouts of diarrhea.  The examiner noted there was no medication and/or treatment for the condition and that the Veteran was asymptomatic at examination.  The examiner also noted the claimed IBS condition has not been diagnosed.  The examiner referenced the prior diagnosis of hemorrhoids.  

On examination, the examiner noted the Veteran's report of diarrhea flare that only occurred when stressed and that the Veteran experienced frequent episodes of bowel disturbance with abdominal distress.  The examiner noted the Veteran did not have weight loss, malnutrition, serious complication, or other general health effects attributable to an intestinal condition.  The examiner noted the veteran did not have a benign or malignant neoplasm or metastases related to the Veteran's claimed condition.  After examination, the examiner found the Veteran did not have a diagnosis with an intestinal condition, to include IBS.  The examiner noted that for the Veteran's claimed IBS, there was no diagnosis because there was no pathology to render a diagnosis.  The examiner noted the symptoms were subjectively reported and thus, no diagnosis was warranted.  The examiner ultimately opined the Veteran did not have IBS at the time of examination.  As such, the examiner found the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

IBS Analysis

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board finds that the competent and credible medical evidence of record weighs against the Veteran's claim.  The Board acknowledges that the Veteran sought in-service treatment for his rectal bleeding and associated symptoms as well as post-service treatment in 2001 for his rectal bleeding.  However, as indicated above, in the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  The Board also acknowledges that the Veteran is competent to report that which he has personally experienced, such as rectal bleeding, abdominal cramps, and diarrhea.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide a diagnosis referable to the underlying pathology of a gastrointestinal disorder to report on the complex medical question of an IBS diagnosis.  Symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  As such, the probative evidence of record demonstrates that the Veteran does not have a current diagnosis of IBS or a diagnosis related to his rectal bleeding and has not at any time during the pendency of the claim (i.e., since the filing of the claim in May 2009).  See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  Both VA examinations in May 2011 and July 2016 did not render a diagnosis for the Veteran's claimed condition and symptomatology.  There also is not objective medical evidence of record during the pendency of the appeal that has provided such diagnoses.  Without a medical finding of pathology related to the Veteran's reports of rectal bleeding, abdominal cramping, and diarrhea, there is no basis to find a disability or disease for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Accordingly, the criteria for service connection have not been, and the Veteran's claim for entitlement to service connection for IBS is denied.

Initial Compensable Evaluation Claim

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1995).

In cases where the Veteran's claim arises from a disagreement with the assignment of an initial rating following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that only the most relevant evidence need be discussed, even though all the evidence must be and has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  That includes evidence dated in the year prior to an increased rating claim.  38 C.F.R. § 3.400(o)(2) (2016).  It also includes evidence dated prior thereto with respect to an increased rating claim and evidence dated prior to a claim resulting in an initial rating if it sheds light on the disability during the period of review.  38 C.F.R. § 4.1 (2016).  

The Veteran's bilateral plantar fasciitis is rated as 10 percent disabling prior to July 29, 2016 and 30 percent thereafter under DC 5276 for pes planus by analogy.  38 C.F.R. § 4.71a (2016).

Musculoskeletal disabilities of the foot are rated under DCs 5276 through 5284, but do not include a diagnostic code specifically for plantar fasciitis.  38 C.F.R. § 4.71a (2016).  When an unlisted condition is encountered, it will be permissible to rate under a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided.  38 C.F.R. § 4.20 (2016).

Under this diagnostic code, mild bilateral pes planus with symptoms relieved by built-up shoe or arch support warrants a noncompensable evaluation.  Moderate bilateral pes planus with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet, warrants a 10 percent evaluation.  Severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, that is bilateral in nature warrants a 30 percent evaluation.  Pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances that is bilateral in nature warrants a 50 percent evaluation.  Id.

Alternately, other foot injuries can be evaluated under DC 5284.  38 C.F.R. § 4.71a (2016).  Moderate foot injury residuals are rated 10 percent disabling; moderately severe residuals are rated 20 percent disabling; and severe residuals are rated 30 percent disabling.  Id.  A 40 percent evaluation is assignable with actual loss of use of the foot.  Id., Note.

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

Bilateral Plantar Fasciitis Factual Background

Post-service private treatment record in July 2001 show the Veteran reported a history of chronic bilateral heel pain over the past 15 years.  The Veteran reported he was treated extensively in the Navy for this condition with Cortisone injections and orthotics and that eventually, he was discharged from the Navy due to his chronic heel pain.  Examination revealed pain on palpation of the plantar medial heels bilaterally at the attachment of the plantar fascia.  Pedal pulses were palpable, capillary refill was normal, and neurological examination was noted as normal.  The Veteran was assessed with chronic plantar fasciitis and the evaluator noted that due to the length of time the Veteran had suffered from the feet condition and in light of the previous attempts at treatment, a surgical plantar fasciotomy may be only recourse at this point in time.  The Veteran agreed.

Private treatment records in July 2004 noted the Veteran was seen after an absence of a few years.  The record noted the Veteran was still having chronic and unremitting bilateral fasciitis and that he stated it had not improved significantly at all since last examination.  The Veteran reported he had tried numerous over-the-counter arch supports and those made by the Naval Hospital, none of which had helped.  The evaluator noted this had been an ongoing problem ever since the Veteran was discharged from the Navy back in the 1980s.  The evaluator noted the only option would be surgical plantar fasciotomy at that point and the Veteran agreed.  The evaluator suggested that the Veteran could try a better orthoses than that which was provided by the Navy to see if it helped.  The Veteran agreed and was casted for better orthoses.  The evaluator noted that if the orthoses did not alleviate symptoms adequately, the only other further option available was surgical plantar fasciotomies.  

Private treatment records noted the Veteran returned to pick up his orthotics in August 2004.

Private treatment records noted in May 2009 that the Veteran was seen after an absence of about five and a half years.  The Veteran reported he continued to experience chronic and unremitting bilateral plantar fasciitis pain even with the orthotics that he picked up a few years back.  The Veteran reported they did not seem to help him a great deal.  The Veteran reported that he wanted to discuss and undergo plantar fascia, release surgery and requested a note to provide to the VA that dictated and discussed the need for surgery and that it quite possibly should have been done years ago.  The examiner noted that he would dictate this and that pending the results of the Board; the Veteran was to return for a pre-operation discussion to plan his first fasciotomy.  

Several buddy statements from the Veteran's wife, son, and friends were associated with the claims file in June 2009.  In his wife's statement, she reported the Veteran's heel-related condition had not only affected the Veteran, but the family as well.  She indicated the family no longer was able to take walks for long periods of time due to the Veteran's need to constantly stop and rest his feet and heels from the pain.  She reported he was also unable to walk for long periods of time at family outings, to include amusement parks and Christmas shopping.  She reported the Veteran was unable to go ice skating, rollerblading, or any other events which included foot movement due to the heel pain.  She reported they rarely went to any outdoor events such as parades or bicycle races because the Veteran was unable to stand during events and that there usually was no room for chairs to be placed to watch the events.  She also reported the Veteran was unable to walk on their hardwood floors and as a result, the whole house had been carpeted.  The Veteran was also unable to jump right out of bed in the morning and "get going" because the pain was most severe in the morning.  The Veteran's wife also indicated the Veteran was unable to ride his bike with the family and that he had gone through a number of tennis shoes before the orthotics were made.  She indicated that the orthotics did not help either and reported the Veteran wore the shoes for about two months before the pain would reappear.  The wife reported the heel-related condition had taken the Veteran away from running with their oldest son.  She indicated that the Veteran and their son used to run at least six times a week but once the pain started, the Veteran was no longer able to run.  She reported these were only a few examples of many of how the Veteran's medical condition had affected the family's lifestyle and that the chronic condition was more serious than rated.  In the Veteran's son's statement, he reported how the Veteran's heels were a big problem for the last two to three years.  He reported that he and the Veteran used to always go running but that the heel pain had prevented the Veteran from running.  The Veteran's son also reported the family used to go bike riding and rollerblading but that the Veteran no longer could participate due to his heel pain.  A friend of the Veteran, W.D., reported that he had known the Veteran for over 14 years and that when he first met the Veteran, they worked out together with weights, running, bicycling, football, softball, and racquetball but that he had since watched the Veteran struggle with his wrist and heels.  W.D. stated that they had to stop jogging, bicycling, and playing sports since 1994 due to the Veteran's wrist and heel related conditions.  

The Veteran was provided a VA examination in June 2009.  At examination, the Veteran reported constant and localized pain in the bottom of both feet.  The Veteran reported the pain was burning, aching, sharp, and sticking and that on a pain scale, the pain level was at 8-9.  The Veteran reported the pain could be elicited by physical activity and was relieved spontaneously.  At the time of pain, the Veteran reported he could function with medication.  At rest, the Veteran had stiffness and swelling but had no pain, weakness, or fatigue.  While standing or walking, the Veteran had pain, weakness, stiffness, swelling, and fatigue.  The bone condition had never been infected and the Veteran had never been hospitalized nor had any surgery for the feet condition.  The examiner noted the treatment was 15 minutes of surgery and five weeks off the feet, one foot at a time.  The Veteran reported the functional impairments of being unable to work out and unable to partake in activities with his family.  

On examination, the examiner noted the right and left feet revealed tenderness of both the calcaneus and plantar surface but did not reveal painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, erythema, or instability.  The examiner noted there was active motion in the metatarsophalangeal joint of the right and left great toes.  Palpation of the plantar surface of the right and left feet revealed slight tenderness.  Weight bearing examination of the Achilles tendon revealed that the alignment of the Achilles tendon was normal on the right and on the left.  Non-weight bearing examination of the Achilles tendon revealed the alignment of the Achilles tendon was normal on the right and left.  The examiner noted pes planus, pes cavus, hammer toes, Morton's metatarsalgia, Hallux valgus, and Hallux rigidus were not present.  The examiner noted the Veteran had limitations with standing and walking and that he was able to stand for about 10 minutes.  The examiner noted the Veteran required orthopedic shoes, arch supports, and shoe inserts.  The examiner noted the symptoms and pain were not relieved by the previously noted corrective shoe wear.  X-ray reports of the right and left feet on non-weight bearing revealed abnormal findings of prominent plantar and posterior calcaneal spurs.  The examiner diagnosed bilateral plantar fasciitis, right worse than left and noted the subjective factors were pain in the bottom of both feet and objective factors of tender plantar fascia.  The examiner noted the effects of the condition on the Veteran's daily activity were becoming fatigued more easily, limited standing, and limited activity.  

In his August 2010 NOD, the Veteran reported that he wore orthotics in his shoes or boots for approximately three years.  He reported that he had visited a podiatrist on numerous occasions before getting fitted for the orthotics and was administered a Cortisone shot in each heel.  The Veteran reported that his heel condition affected his everyday life, including walking, working, and getting around his home.  The Veteran reported that although he continued to wear the orthotics every day and as much as possible, the orthotics did not seem to be relieving the pain in his heels.  

In an August 2011 statement, the Veteran reported that his bilateral plantar fasciitis had worsened.  He reported that anything involved with his feet was very limited and that he did not have the insurance to go to a specialist to gather more evidence in support of his claim.  The Veteran reported that his condition had affected the circulation in his feet and caused his feet to swell up.  He also reported that more pain was present.  

The Veteran was provided another VA examination in July 2016.  At examination, the Veteran reported he experienced occasional pain, rated as a six out of ten on the pain scale, was sharp on the bottom of his foot, and had calloused material on the great toes of the left and right foot.  The Veteran was prescribed insoles and reported an injection in his feet six months ago.  The Veteran worked full time as a laser technician and there were no restrictions.  The Veteran reported the overall functional impairments he experienced included being unable to sit, walk, run, or stand for prolonged periods of time without pain.  

On examination, the examiner noted the Veteran had pain on use in both the right and left foot that accentuated on use.  The examiner also noted there was pain on manipulation of the feet and the pain was accentuated on manipulation.  The examiner indicated there was no swelling on use but there were characteristic calluses in both feet.  The examiner noted the Veteran used orthotics in both feet but remained symptomatic.  The Veteran did not have extreme tenderness of the plantar surfaces, decreased longitudinal arch height, objective evidence of marked deformity, or marked pronation in either foot.  The weight-bearing line did not fall over or medial to the great toe in either foot and there was no lower extremity deformity causing alteration of the weight bearing line in either foot.  There was no inward bowing or marked inward displacement and severe spasm of the Achilles' tendon in either foot.  The examiner noted the Veteran had not had foot surgery.  The examiner noted there was pain in both feet on physical examination that contributed to functional loss, to included pain on weight-bearing, interference with sitting, and interference with standing.  The examiner also noted there was functional loss during flare-ups or when the foot was used repeatedly over a period of time, to include being unable to sit, walk, run, and/or stand for prolonged periods of time without pain.  The examiner noted the Veteran did not use any assistive devices as a normal mode of locomotion.  

Bilateral Plantar Fasciitis Analysis

I. In excess of 10 percent prior to July 29, 2016

Given the evidence as detailed above, prior to July 29, 2016, the Veteran's bilateral plantar fasciitis more closely approximates a 30 percent disability rating under Diagnostic Code 5276.  While there was no objective evidence that pain on use or manipulation was accentuated, the Board highlights the June 2009 examiner's notes that the Veteran was only able to stand for about 10 minutes and that the Veteran's symptoms and pain were not relieved by corrective shoe wear.  The Board also notes the Veteran's reports of experiencing an 8-9 pain level at the time of the June 2009 examination, and the May 2009 private treatment records noting the Veteran's unremitting bilateral plantar fasciitis pain even with orthotics in which the only remaining option would be surgical plantar fasciotomy, as well as the buddy statements from friends and family reporting the Veteran's severe limitation on movement due to his heel-related condition.  The Board finds the probative evidence of record indicates that pain on manipulation and use became accentuated and adequately supports the nature of the Veteran's condition as severe.  Similarly, while there was no objective evidence of any swelling, the Veteran has reported having swelling during the June 2009 VA examination and August 2011 statement.  The Veteran is competent to give evidence about such observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Resolving reasonable doubt in favor of the Veteran, the Board finds that prior to July 29, 2016, his bilateral plantar fasciitis had been manifested by severe disability with probative evidence of pain on manipulation and use accentuated and indications of swelling on use.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, a higher initial rating of 30 percent from the May 22, 2009, effective date of service connection is warranted.   

II. In excess of 30 percent 

An even higher 50 percent rating is not warranted for the entire duration of the appeal as the Veteran's bilateral plantar fasciitis had not been manifested by pronounced bilateral disability, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation.  While there was pain on manipulation, there was no indication of extreme tenderness.  Even if his bilateral plantar fasciitis remained symptomatic and had not been improved by orthopedic shoes or appliances, his disability did not meet the other criteria noted above.  Moreover, the July 2016 VA examination noted the Veteran was generally able to work full time as a laser technician with no restrictions.  Upon review of the evidence in its entirety, his bilateral plantar fasciitis was not reflective of pronounced disability to warrant a higher 50 percent rating.  

In conclusion, the Board has applied the benefit of the doubt in granting an initial 30 percent rating for bilateral plantar fasciitis prior to July 29, 2016.  However, as the preponderance of the evidence is against an even higher rating, that aspect of the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. 49.

Bilateral Plantar Fasciitis Extraschedular Consideration

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2016).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected bilateral plantar fasciitis, but the medical evidence reflects that those manifestations are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, which include pain, swelling, and callosities.  His symptoms are reasonably contemplated by the rating criteria.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

Additionally, the Board finds that there is no indication that the Veteran's bilateral plantar fasciitis interferes with his ability to maintain substantially gainful employment.  In the July 2016 VA examination report, the Veteran indicated that he was currently working.  Thus, entitlement to a total disability rating based on individual unemployability due to service-connected bilateral plantar fasciitis is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

Entitlement to service connection for irritable bowel syndrome is denied.

An initial 30 percent rating, but not higher, for bilateral plantar fasciitis prior to July 29, 2016 is granted.

A rating in excess of 30 percent from July 29, 2016 for bilateral plantar fasciitis is denied.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


